 

Case 3:20-cr-00318-SI_ Document9 Filed 08/05/20 Page 1 of 2

FILEBOS ALG 20 id usnc-oee
UNITED STATES DISTRICT COURT
DISTRICT OF OREGON
PORTLAND DIVISION
UNITED STATES OF AMERICA 3:20-cr- 20318-SI
v. INDICTMENT
ELIZABETH MARIE LAMBRIGHT, 21 U.S.C. §§ 841(a)(1), (b)(1)(A)
Defendant. Forfeiture Allegation
THE GRAND JURY CHARGES:
COUNT 1

(Possession with Intent to Distribute Heroin)
(21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A))

On or about J une 5, 2020, in the District of Oregon, defendant ELIZABETH MARIE
LAMBRIGHT, did unlawfully, knowingly, and intentionally possess with intent to distribute
one kilogram or more of a mixture or substance containing a detectable amount of heroin, a
Schedule I controlled substance;

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A).

HI
//
/!
I

HI

Indictment Page 1
Case 3:20-cr-00318-SI Document9 Filed 08/05/20 Page 2 of 2

FIRST FORFEITURE ALLEGATION
Upon conviction of the offense in Count 1, defendant shall forfeit to the United States,
pursuant to 21 U.S.C. § 853, any property constituting, or derived from, proceeds obtained,
directly or indirectly, as a result of the aforesaid violations and any property used, or intended to
be used, in any manner or part, to commit, or to facilitate the commission of said violations.

o } \
Dated: August’ , 2020 A TRUE BILL.

   

OFFICIATING FOREPERSON
Presented by:

BILLY J. WILLIAMS
United States Attorney

i,

   

Indictment Page 2
